Citation Nr: 1716866	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-15 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis.

2. Entitlement to a separate compensable disability evaluations for the Veteran's bilateral lower extremity neurological impairment

3. Entitlement to an extension of a temporary total disability rating for the Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a January 2009 surgical procedure beyond March 31, 2009.

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1978 to October 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, denied a disability evaluation in excess of 40 percent for the Veteran's lumbosacral spine disorder.

In December 2009, the RO granted a temporary total rating for the Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis based upon convalescence following a January 2009 surgical procedure under the provisions 38 C.F.R. § 4.30 for the period from January 30, 2009, to March 31, 2009.

In October 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

The issues of entitlement to separate compensable disability evaluations for bilateral lower extremity neurological impairment and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis has not resulted in ankylosis of the entire thoracolumbar spine.

2. The Veteran requires convalescence from his January 30, 2009 surgery through April 30, 2009.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

2. The criteria for the extension of assignment of a temporary total evaluation through April 30, 2009, based on the need for convalescence following the Veteran's back surgery performed on January 30, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.30 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the October 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and severity of the Veteran's back and sciatic nerve conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claims adjudicated below.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2009, March 2011, and May 2016.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8. Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  However, the Veteran is already in receipt of a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) effective June 13, 2012.  38 C.F.R. § 4.71a  (2016).  The only way he may receive a schedular rating in excess of 40 percent under the General Rating Formula is by demonstrating unfavorable ankylosis of the thoracolumbar spine (meaning the low back is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a , Note (5).  Thus, as the General Rating Formula criteria for evaluations in excess of 40 percent do not involve assessment of range of motion a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

The Board finds that the VA examinations provided are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Increased Rating for Back Disability

The Veteran currently has a 40 percent rating under Diagnostic Code 5243, with the exception of the period from January 30, 2009 to April 1, 2009, during which he has been assigned a 100 percent rating for a period of convalescence under 38 C.F.R. § 4.30.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  The Board notes that the rating criteria have changed since the Veteran was originally granted service connection for his back disability and an initial disability rating established.  The revised rating criteria were in effect at the time the Veteran filed the increased rating claim on appeal and therefore apply in this case.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned where there is unfavorable anyklosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

In general, the rating criteria take into account pain and other symptoms.  In the case of spinal disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R.  § 4.71a, Diagnostic Codes 5235-5243).   However, the Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40 (2016).  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1). 

The Veteran's representative correctly noted at the Veteran's Board hearing that the Veteran was originally assigned a rating for his back disability under Diagnostic Code 5293.  However, effective September 23, 2002, VA revised the criteria for diagnosing and evaluating IVDS, Diagnostic Code 5293.  67 Fed. Reg. 54, 345  (Aug. 22, 2002).  Then, effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The revised provisions of Diagnostic Code 5293 were designated as Diagnostic Code 5243 for IVDS, effective September 26, 2003, and the criteria were placed under the Formula for Rating IVDS but the rating criteria remained the same.  38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51,454 -51,456 (Aug. 27, 2003).  The revised regulations apply as the Veteran filed his increased rating claim in 2008.

Thus, for a rating in excess of 40 percent under the general rating criteria, the Veteran must have unfavorable anyklosis of the entire thoracolumbar spine for a 50 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating.  38 C.F.R. § 4.71a.  As the evidence reflects that the Veteran has retained some range of motion in his back, a rating in excess of 40 percent is not warranted.  

Specifically, on VA examination in October 2009 on range of motion testing the Veteran had flexion to 40 degrees, extension to 10 degrees, right and left lateral rotation and left lateral flexion to 20 degrees, and left lateral rotation to 19 degrees, all with pain.  He had additional limitation on repetitive-use testing due to lack of endurance.  The examiner found that the Veteran does not have cervical spine ankylosis but does have thoracolumbar spine ankylosis in part of his thoracolumbar spine positioned in neutral.  Later testing continued to show range of motion in the Veteran's thoracolumbar spine with no mention of ankylosis.  On range of motion testing on VA examination in March 2011 he had flexion to 60 degrees, extension and right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees, all with pain on motion.  He did not have additional limitation after three repetitions.  A February 2015 private treatment record indicates that the Veteran has about a 50 percent reduction in his lumbar range of motion.  On range of motion testing on VA examination in May 2016 the Veteran demonstrated flexion to 75 degrees, extension to 25 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees.  He had pain with all motions and was also noted to have pain with weight bearing.  He had no additional loss of function or range of motion after three repetitions.  

Thus, the only finding of ankylosis in the record, that of the October 2009 VA examiner, was of ankylosis in part of the thoracolumbar spine.  A 50 percent rating specifically requires ankylosis of the entire thoracolumbar spine.

The Board has also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Board acknowledges that the Veteran has complained of significant back pain that worsened after his January 2009 surgery.  At his October 2014 Board hearing the Veteran testified that he has worn a transcutaneous electrical nerve stimulation unit since 2011 due to the pain and has periodic flare-ups of pain throughout the day.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  The 2009 VA examiner noted additional limitation after repetitive use due to lack of endurance, but did not specify what additional loss of range of motion would be caused.  The 2011 and 2016 VA examiners found no additional limitation after repetitive-use testing.  

The evidence reflects that even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have some motion of the spine, albeit limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5.  The Veteran himself has further not testified to having anyklosis of the spine.  

In other words, the current 40 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement, lack of endurance, stiffness, weakness, and spasm, and an increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. 202. 

The Board has also considered whether an increased evaluation is warranted under Diagnostic Code 5293.  In this regard, there is no evidence that the Veteran's lumbar spine disability has been manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board had also considered whether an extraschedular rating is warranted for the service-connected back disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, and limitation of motion.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.  The Board finds that the symptomatology of both the Veteran's service-connected back and left knee disabilities are contemplated by the schedular ratings assigned and the conditions do not combine to cause any additional limitation not already contemplated by the schedular rating criteria.

Entitlement to an Extension for Convalescence Rating

The Veteran is currently assigned a 100 percent rating for a period of convalescence under 38 C.F.R. § 4.30 for the period from January 30, 2009 to March 31, 2009.  The Veteran contends that the date should extend beyond March 31, 2009.

The regulation at 38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b). 

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. §  4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

Records indicate that the Veteran underwent a L5 S1 laminectomy and interbody fusion and pedicle screw and rod fixation on January 30, 2009.  A post-operative care information sheet states that the Veteran should not drive for four weeks, should be seen for a follow-up appointment in six weeks, and should not lift anything until approved by his doctor.

He was evaluated by physical therapy on March 25, 2009 and attended physical therapy and aqua-therapy throughout April 2009.  

He again underwent a physical therapy evaluation on May 20, 2009, at which he reported difficulty standing or walking more than 20 to 25 minutes, difficulty sleeping, and difficulty going up and down steps.  On range of motion testing he had flexion to 65 degrees, extension to 20 degrees, left rotation to 40 degrees, right rotation to 45 degrees, left side bend to 19 degrees, and right side bend to 17 degrees.  He attended physical therapy through June 19, 2009.

A September 2009 imaging report notes that the Veteran did not have significant relief of symptoms after his surgery.

On VA examination in October 2009 the Veteran reported a worsening of his back pain after surgery.  On testing, he demonstrated a reduced range of motion from what was found at his May 2009 physical therapy evaluation.

In an August 2010 letter the Veteran's doctor stated that since the Veteran's January 2009 surgery he has continued to complain of significant musculoskeletal low back pain with intermittent complaints of bilateral lower extremity radicular symptoms.  His treatment regimen has consisted of physical therapy, aqua-therapy, and medicinal management.

The Board acknowledges the Veteran's complaint that his January 2009 surgery did not resolve his symptoms, and in fact, his pain increased after that point.  However, for purposes of awarding a temporary total rating for convalescence, the question is not the success of the surgery, but the length of the period to recover from that surgery.  Here, the Board finds that the Veteran should be given the benefit of the doubt and his temporary total rating extended by another month through April 30, 2009 as the evidence reflects he attended physical therapy and aqua-therapy throughout April 2009.  

However, the Board finds that a further extension is not warranted.  Although the Veteran began another round of physical therapy in May, the evidence does not indicate that his condition was worse then than either prior to his surgery or in the following months, suggesting he had recovered from his January 2009 surgery.  Private treatment records reflect that in September 2006 the Veteran reported back pain preventing him from returning to work and difficulty sleeping.  In May 2007 he reported that his low back and left leg pain had become intolerable.  In a July 2007 letter his private doctor noted that the Veteran continued to work of back pain radiating into his legs that was made worse with prolonged sitting.  Thus, the Veteran was not working prior to or after the surgery and reported similar symptoms both prior to the surgery and upon evaluation for additional physical therapy in May.  Further, the record does not reflect any improvement in his condition subsequent to the May therapy suggesting continued convalescence at that point.  In fact, on evaluation in May his range of motion was greater than that found at his VA examination in October 2009.  There is also no evidence the surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or resulted in immobilization by cast.  

Rather, the evidence suggests that the Veteran had recovered from surgery by the end of April 2009 and had returned to a normal condition for him, which unfortunately involves significant back pain and limitation.  However, that limitation is properly rated under the general rating criteria for back disabilities, not a temporary total rating for convalescence.  While the Board agrees that it is unfortunate that the Veteran's January 2009 surgery did not alleviate his back symptoms, such an outcome does not warrant an extension of his convalescence rating beyond April 30, 2009.


ORDER

A rating in excess of 40 percent for Veteran's lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis is denied.

An extension through April 30, 2009, but no later, for a temporary total disability rating for lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis based upon convalescence following a January 2009 surgical procedure is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

The Veteran has contended he is entitled to a separate rating for lower extremity neurological symptoms.

The Board finds a remand is necessary to obtain a VA opinion as to whether the Veteran has lower extremity neurological involvement related to his service-connected lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis such that a separate compensable rating is warranted.  See 38 C.F.R. § 4.124a.

The Veteran has consistently and repeatedly reported pain radiating from his low back into his lower extremities.

He underwent an EMG in September 2009, the report of which states that the testing was not compatible with peripheral nerve damage of the bilateral lower extremities.  The reports stated that needle EMG findings showed evidence of chronic denervation (neurogenic change) in L4 innervated muscles on the right side (chronic right L4 radiculopathy) and possibly in left L5 innervated muscle (chronic left L5 radiculopathy).

A December 2011 private treatment records lists an impression that the lower extremity symptoms are related to the spinal stenosis documented in the computer tomography (CT) scan.

VA examinations do not specifically diagnose lower extremity neurological involvement related to the Veteran's service-connected back disability.  However, on VA examination in October, muscle strength testing and sensory testing was normal.  Reflex testing showed normal plantar flexion and right knee jerk but a hypoactive left knee jerk and right ankle jerk and an absent left ankle jerk.  On VA examination in March 2011, reflex examination showed the Veteran's ankle jerk was absent bilaterally while knee jerk and plantar flexion were normal.  On sensory testing his vibration and position sense were normal but he had decreased pain or pinprick sensation and light touch sensation in his legs and dysesthesias in his feet.  Muscle strength was normal.  The straight leg raise test was positive bilaterally.  On VA examination in May 2016, muscle strength testing showed active movement against some resistance in hip flexion and ankle plantar flexion bilaterally.  The Veteran also had active movement against some resistance on left knee extension.  Normal strength was found on other movement.  Deep tendon reflexes were found to be normal on examination.  Sensory examination was normally in the lower extremities bilaterally.  The straight leg raise test was normal bilaterally.  The examiner indicated that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.

The Veteran underwent another EMG and nerve conduction studies in April 2016.  His private physician indicated the Veteran has peripheral polyneuropathy and cervical and lumbosacral polyradiculopathy.  The April 2016 studies were not considered by the May 2016 VA examiner.

On remand, a VA opinion should be obtained as to whether it is at least as likely as not that the Veteran has lower extremity neurological impairment related to his service-connected lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis.

The Board also finds that the Veteran's claim for TDIU must be remanded.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a separate compensable rating for lower extremity neurological manifestations of the Veteran's back disability as the outcome of that claims may affect his eligibility for TDIU.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion as to whether it is at least as likely as not that the Veteran has lower extremity neurological involvement related to his service-connected lumbosacral spine disc herniation and bulging, neural foraminal narrowing, and stenosis.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.  The reviewer/examiner should specifically consider the EMG and nerve conduction studies conducted in 2009 and 2016.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


